Case 20-03129-KLP   Doc 18    Filed 09/24/20 Entered 09/29/20 11:43:35   Desc Main
                             Document      Page 1 of 12
Case 20-03129-KLP   Doc 18    Filed 09/24/20 Entered 09/29/20 11:43:35   Desc Main
                             Document      Page 2 of 12
Case 20-03129-KLP   Doc 18    Filed 09/24/20 Entered 09/29/20 11:43:35   Desc Main
                             Document      Page 3 of 12
Case 20-03129-KLP   Doc 18    Filed 09/24/20 Entered 09/29/20 11:43:35   Desc Main
                             Document      Page 4 of 12
Case 20-03129-KLP   Doc 18    Filed 09/24/20 Entered 09/29/20 11:43:35   Desc Main
                             Document      Page 5 of 12
Case 20-03129-KLP   Doc 18    Filed 09/24/20 Entered 09/29/20 11:43:35   Desc Main
                             Document      Page 6 of 12
Case 20-03129-KLP   Doc 18    Filed 09/24/20 Entered 09/29/20 11:43:35   Desc Main
                             Document      Page 7 of 12
Case 20-03129-KLP   Doc 18    Filed 09/24/20 Entered 09/29/20 11:43:35   Desc Main
                             Document      Page 8 of 12
Case 20-03129-KLP   Doc 18    Filed 09/24/20 Entered 09/29/20 11:43:35   Desc Main
                             Document      Page 9 of 12
Case 20-03129-KLP   Doc 18    Filed 09/24/20 Entered 09/29/20 11:43:35   Desc Main
                             Document     Page 10 of 12
Case 20-03129-KLP   Doc 18    Filed 09/24/20 Entered 09/29/20 11:43:35   Desc Main
                             Document     Page 11 of 12
Case 20-03129-KLP   Doc 18    Filed 09/24/20 Entered 09/29/20 11:43:35   Desc Main
                             Document     Page 12 of 12
